Citation Nr: 1748719	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  15-42 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected diabetes mellitus; currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected diabetic retinopathy, currently rated 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1960 to July 1964, and from July 1965 to July 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In his November 2015 substantive appeal, the Veteran requested a Travel Board hearing.  In July 2016, however, his representative indicated that he wished to withdraw his request and, in August 2016, the Veteran confirmed that he wished to withdraw his request.  See 38 C.F.R. § 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, a remand is necessary in order to obtain outstanding VA treatment records.  Aside from a February 2014 VA treatment record submitted by the Veteran in June 2014, the most recent VA treatment records associated with the claims file are dated through November 20, 2011; however, the October 2015 statement of the case indicated that VA treatment records dated through September 29, 2015, from the VA Medical Center in Shreveport, Louisiana were reviewed in connection with the appeal.

As the Veteran's VA treatment records, if procured, could bear on the outcome of his claims on appeal, efforts must be made to obtain any outstanding VA treatment records dated after November 20, 2011.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  Additionally, because the evidence indicates that the Veteran receives private treatment, he should be provided the opportunity to identify any additional private treatment records that are relevant to his claims.

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

Here, the most recent VA examinations to address the nature and severity of the Veteran's service-connected diabetic retinopathy and diabetes mellitus occurred in February and September 2015, respectively.  In the October 2017 appellate brief, however, the Veteran's representative indicated that these disabilities had progressed and significantly worsened since his most recent examinations.  Given this, VA's duty to obtain new examinations to address the current nature and severity of his service-connected diabetic retinopathy and diabetes mellitus has been triggered.

Entitlement to a TDIU is inextricably intertwined with the Veteran's claims for increased ratings for his service-connected diabetic retinopathy and diabetes mellitus since any decision on those matters may affect entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the veteran's claim for the second issue).

In his application for a TDIU, the Veteran alleged that, in addition to his service-connected diabetes mellitus, his service-connected neuropathy and hypertension also rendered him unable to work.

The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 Fed.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a) (2017)).  Nevertheless, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  A VA examination is needed to address the functional effects of the Veteran's disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file any outstanding VA treatment records dated after November 20, 2011.

2.  After obtaining available VA treatment records, the Veteran should be scheduled for a VA examination to determine the current severity of his service-connected diabetes mellitus and diabetic retinopathy. The electronic record, to include a copy of this Remand, must be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should also fully describe the functional effects of all of the diabetes mellitus, diabetic retinopathy, hypertension, bilateral carpal tunnel syndrome, and bilateral lower extremity peripheral neuropathy, and erectile dysfunction -on his ability to perform activities of daily living, to include the physical and/or mental acts required for gainful employment.

If no single service-connected disability, alone, is deemed to cause significant impairment in performing the activities of daily living, to include employment, the examiner is asked to consider and discuss the combined effects of the Veteran's service-connected disabilities on his ability to perform the physical and/or mental acts required for gainful employment.

The examiner should provide reasons for these opinions.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

5.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

